IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT


                             No. 01-20408
                           Summary Calendar



UNITED STATES OF AMERICA

                 Plaintiff - Appellee

     v.

CARMELO HERNANDEZ-HERNANDEZ

                 Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-01-CR-43-1
                       --------------------
                         November 8, 2001

Before KING, Chief Judge, and DAVIS and EMILIO M. GARZA, Circuit
Judges.

PER CURIAM:*

     The Assistant Federal Public Defender appointed to represent

Carmelo Hernandez-Hernandez has moved for leave to withdraw and

has filed a brief as required by Anders v. California, 386 U.S.

738 (1967).    Hernandez-Hernandez has received copies of counsel’s

motion and brief but has not filed a response.   Our independent

review of counsel’s brief and the record discloses no

nonfrivolous issue.   Accordingly, counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
responsibilities herein, and the APPEAL IS DISMISSED.   See 5TH

CIR. R. 42.2.